DETAILED ACTION
	This action is in response to the Preliminary Amendment filed 6/1/2020. Currently, claims 6-12 are pending in the application. Claims 1-5 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the tip” in line 7 of the claim should be amended to recite ---the tip part---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the arc surface” in line 8 of the claim should be amended to recite ---the bell-shaped arc surface---.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “an inner ridgeline” in lines 2-3 ---.  Appropriate correction is required.
Claims 7 and 9 are objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “a liquid passage hole” should be amended to recite ---the liquid passage hole---.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an outer ridge” in line 3 should be amended to recite ---the outer ridge---.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the vent holes” in line 4 should be amended to recite ---the plurality of vent holes---.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11 is not structured as a sentence ending in a period, as required.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to correct a typographical/grammatical error, “a shell shape nostril cover” should be amended to recite ---a shell-shaped nostril cover---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “an arc section curved in accordance with a shape from the nostril to the pharyngeal region.” It is unclear what structure’s shape Applicant intends to refer to. Claims 7-12 depend on claim 6 and therefore, include the same error.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the tip part side" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “the vent hole” in line 4 of the claim. It is unclear which “vent hole” of the “plurality of vent holes” (recited in line 2 of the claim) Applicant is attempting to refer to.
Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the tip part side" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends on claim 8 and therefore, includes the same error.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the inner ridge" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the the outer ridgeline" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 6 recites “a tube for ensuring breathing during sleep which is a soft tube made of silicon rubber close to a human skin, and has at least a length from a nostril to a pharyngeal region,” which is a claim limitation indicating that Applicant is attempting to claim human skin, a nostril and a pharyngeal region (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 7-12 depend on claim 6 and therefore, include the same error.
Claims 6-12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 6 recites “an arc section curved in accordance with a shape from the nostril to the pharyngeal region,” which is a claim limitation indicating that Applicant is attempting to claim a nostril and a pharyngeal region (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 7-12 depend on claim 6 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 5,360,414), in view of Sato et al. (US 5,743,258) and further in view of Carleo (US 10,149,961).
In regards to claim 6, Yarger teaches in Figures 1 and 5B an adjustment cylinder (as defined in the annotated copy of Figure 5B provided below; can be considered an adjustment cylinder inasmuch as it is capable of adjusting to alternate 

    PNG
    media_image1.png
    386
    692
    media_image1.png
    Greyscale

Yarger does not teach that the tube is made of silicon rubber; and a small through hole is formed in a central portion of the arc surface to facilitate an air circulation.
However, Sato et al. teaches in column 8, lines 12-16 an analogous device wherein the tube (airway tube 41) is made of silicon rubber.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the tube of Yarger such that the tube is 
	Yarger and Sato et al. do not teach that a small through hole is formed in a central portion of the arc surface to facilitate an air circulation.
	However, Carleo teaches in Figure 3 and column 9, lines 17-21 an analogous device wherein a small through hole (hole 17) is formed in a central portion (column 9, line 19 teaches “hole 17 can be centrally disposed”) of the arc surface (surface of tip 16; shown in Figure 3 to be arched) to facilitate an air circulation (hole 17 is capable is permitting flow of air therethrough).
	It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the arc surface of Yarger as modified by Sato et al. to provide that a small through hole is formed in a central portion of the arc surface to facilitate an air circulation as taught by Carleo because this element is known function as an indicator that the tube is fully or properly inserted in the fluid to be drained in use, as Carleo teaches in column 9, lines 17-27.
In regards to claim 7, Yarger, Sato et al. and Carleo teach the apparatus of claim 6. Yarger teaches in Figure 1 a plurality of vent holes (first and second holes 28) extending toward (shown in Figure 1 to have a width extending toward) the tip part side (distal tip end 31) is formed in (as shown in Figure 1) the arc section (the entire length of tubular section 22; shown in Figure 1 to be arched) along an inner ridgeline (bottom edge) thereof, and a liquid passage hole (first and second holes 28a) is formed in (as shown in Figure 1) the arc section (the entire length of tubular section 22; shown in 
In regards to claim 10, Yarger, Sato et al. and Carleo teach the apparatus of claim 6. Yarger teaches in column 8, lines 24-27 that the entire tube (elongate tubular section 22) for ensuring breathing during sleep is made of a transparent material (8, lines 24-27 teaches “elongate tubular section 22 may also be made of a transparent or translucent material”).
Yarger does not teach that the entire tube is made of synthetic resin.
However, Sato et al. teaches in column 8, lines 12-16 an analogous device wherein the entire tube (airway tube 41) is made of synthetic resin (taught in column 8, lines 12-16 to be made of “soft vinyl resins,” which are synthetic materials).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the entire tube of Yarger as modified by Sato et al. and Carleo such that the entire tube is made of synthetic resin as taught by Sato et al. because this element is known to be a suitable material generally used for manufacturing medical implements that is highly safe, soft and flexible, as Sato et al. teaches in column 8, lines 12-16.
In regards to claim 12, Yarger, Sato et al. and Carleo teach the apparatus of claim 6. Yarger teaches in Figure 1 that the nostril cover (connector 24) is a shell shape nostril cover (connector 24 is shown in Figure 1 to have a shape similar to that of certain sea shells) having a size enough to be inserted into a nostril (connector 24 is sized such that it is capable of being inserted into a nostril).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 5,360,414), in view of Sato et al. (US 5,743,258), in view of Carleo (US 10,149,961) and further in view of Dunlap (US 2006/0048775).
In regards to claim 8, Yarger, Sato et al. and Carleo teach the apparatus of claim 6. Yarger, Sato et al. and Carleo do not teach a plurality of small holes extending spirally or randomly toward the tip part side are formed in the arc section along an entire length thereof.
However, Dunlap teaches in Figure 1 and [0022-0023] an analogous device with a plurality of small holes (apertures 36; can be considered small relative to the size of the entire device 10) extending spirally or randomly ([0022] teaches “apertures 36 can be formed at regular or irregular intervals”) toward (apertures 36 are shown in Figure 1 to have a width extending toward) the tip part side (distal end 16) are formed in the arc section (elongated tubular body 12 is shown in Figure 1 to be arched) along an entire length thereof (as shown in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the arc section of Yarger as modified by Sato et al. and Carleo such that a plurality of small holes extending spirally or randomly toward the tip part side are formed in the arc section along an entire length thereof as taught in Dunlap because this element is known to decrease the chance that the tube will become occluded, as Dunlap taught in [0023].
In regards to claim 9, Yarger, Sato et al., Carleo and Dunlap teach the apparatus of claims 6 and 8. Yarger teaches in Figure 1 a plurality of vent holes (first and second holes 28) are provided in the vicinity of (as shown in Figure 1) the tip part (distal tip end 31) along the inner ridge (bottom edge) of the arc section  (the entire length of tubular section 22; shown in Figure 1 to be arched) of the tube (elongate tubular section 22) for ensuring breathing during sleep, and a liquid passage hole (first and second holes 28a) is provided on the outer ridgeline (top edge) at a position deviated from (shown in Figure 1 to be spaced from) the vent holes (first and second holes 28) of the tip part (distal tip end 31) thereof.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 5,360,414), in view of Sato et al. (US 5,743,258), in view of Carleo (US 10,149,961) and further in view of Carleo (US 2012/0168324).
In regards to claim 11, Yarger, Sato et al. and Carleo (US 10,149,961) teach the apparatus of claim 6. Yarger, Sato et al. and Carleo (US 10,149,961) do not teach that the tube for ensuring breathing during sleep has a male thread formed on a base end part thereof, and the adjustment cylinder is provided with a female thread which is screwed to the male thread and is configured to change an entire length of the tube for ensuring breathing during sleep by rotating the adjustment cylinder.
However, Carleo (US 2012/0168324) teaches in Figure 9 and [0059-0061] an analogous device wherein the tube (inner member 12) for ensuring breathing during sleep has a male thread (external thread 18) formed on a base end part (distal end 13) thereof, and the adjustment cylinder (portion of the inner surface of outer member 10 

    PNG
    media_image2.png
    407
    701
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the tube of Yarger as modified by Sato et al. and Carleo (US 10,149,961) such that the tube for ensuring breathing during sleep has a male thread formed on a base end part thereof, and the adjustment cylinder is provided with a female thread which is screwed to the male thread and is configured to change an entire length of the tube for ensuring breathing during sleep by rotating the adjustment cylinder as taught by Carleo (US 2012/0168324) because this element is known to enable the tube to be adjustably and securely locked to the adjustment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/22/2021